Citation Nr: 1220972	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for left ankle sprain.

3.  Entitlement to a disability rating in excess of 10 percent for right shoulder strain and tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the above-referenced Regional Office (RO).  

While the appeal was pending, by rating decision in October 2009, the RO granted service connection for mild chronic left L5 radiculopathy with no active denervation sign associated with degenerative disc disease of the lumbar spine.  A 10 percent disability rating was assigned, effective from August 28, 2009.  As the Veteran has not expressed dissatisfaction with the neurological rating, the Board will only address the orthopedic symptoms of the Veteran's lumbar spine disability. 

The issues of entitlement to increased ratings for service-connected left ankle and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lumbar disc disease is manifested by chronic pain resulting in forward flexion of the thoracolumbar spine to no worse than 60 degrees and mild chronic left L5 radiculopathy.  Objectively, there is no evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a pre-adjudication letter dated in November 2007, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  A subsequent letter in June 2008 notified the Veteran of the types of evidence that may reflect a worsening of his service-connected lumbar spine disability, including the nature and symptoms of the condition; the severity and duration of the symptoms; the impact of the condition and symptoms on employment and daily life; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects his ability to work; and statements from people who have witnessed how the claimed disability affects him.  Vazquez-Flores v. Shinseki, supra.  

The timing defect of the June 2008 correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a statement of the case and supplemental statement of the case in February 2009 and October 2009, respectively.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and relevant VA examinations were obtained in December 2007 and August 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  These VA examinations also provide sufficient detail to rate the Veteran's service-connected lumbar disc disease, including a thorough discussion of the effect of his symptoms on his functioning.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran contends that his service-connected lumbar disc disease is more disabling than is reflected in the current 20 percent disability rating.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's lumbar spine disability is currently rated as 20 percent under DC 5237.  The RO has also assigned a separate 10 percent rating under DC 8520 for mild incomplete paralysis based on the Veteran's mild chronic lumbar radiculopathy in the left lower extremity as related to the service-connected lumbar spine disability.  An effective date of August 28, 2009 was assigned.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

In support of the current claim is a December 2007 VA examination report.  At that time the Veteran's primary complaints were of stiffness, weakness, and constant pain which travels from the lower back down into the back of his legs.  He described the pain as aching, sharp, sticking, and cramping with an intensity of 9 on a scale of 1 to 10.  The pain could be elicited by physical activity and is relieved by rest and medication.  The Veteran stated that the pain had changed his posture and curtailed certain activities such as weightlifting and running.  He also related incapacitating episodes as often as once a month, lasting 10 days, however over the past year he has had no incidents of incapacitation.  He was last placed on physician-prescribed bed rest in 1992 while still in the military.  

On examination the Veteran's posture was within normal limits and he did not require any assistive device for ambulation.  The inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvature of the spine.  There was no evidence of radiating pain on movement, but there was muscle spasm present on the right lower back and tenderness at the left sciatic notch.  Straight leg raising was negative bilaterally and there was no ankylosis of the lumbar spine.  Range of motion testing revealed forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right rotation to 20 degrees, and left rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities showed motor and sensory function were within normal limits.  Reflexes revealed knee jerk and ankle jerk were 2+ bilaterally.  Lumbar spine X-rays were within normal limits.  There was no change in the clinical diagnosis of low back strain.

Other evidence of record consists of VA outpatient treatment reports include a magnetic resonance imaging (MRI) report from February 2009, which showed degenerative changes in the L4-5 intervertebral disc with annular tear and small central disc herniation and disc material in the left lateral recess indenting the exiting nerve root.  The remaining records show continued evaluation and conservative treatment of the Veteran's low back pain consisting of pain medications, the application of heat/ice, and light stretching exercises.  Musculoskeletal examination revealed normally formed extremities, full range of motion, and no spinal deviation, wasting, or weakness.  There was some tenderness of the paraspinous lumbar region.  Strength was intact in all extremities, but there was some tenderness with moving legs against resistance.  There were no days of prescribed bed rest for intervertebral disc syndrome and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  

When examined by VA in August 2009, the Veteran's complaints of radiating pain, stiffness, weakness, and fatigability were essentially unchanged.  On examination the back was normal with symmetric musculature and no vertebral or paravertebral tenderness.  The Veteran was able to walk normally without any assistive devices and his condition had no effect on his usual occupation.  Range of motion testing revealed forward flexion to 90 degrees, with pain at 60 degrees; extension to 0 to 20 degrees, with pain at 20 degrees; lateral flexion was to 30 degrees, bilaterally without pain; and rotation to 30 degrees without pain.  There was no additional limitation of motion following repetitive use.  The Veteran reported daily flare-ups of sciatic pain down the left lower extremity lasting 30-40 minutes at a level of 6/10.  Activity such as running or squatting bring on the pain, which is alleviated by stretching and medication.  The flare-ups also included hip locking on the left and functional loss.  The Veteran reported a much less active lifestyle but denied any incapacitating episodes in the past 12-month period and the condition had not affected his current occupation..  The clinical impression was lumbar degenerative disc disease.  

On neurological examination the Veteran was well developed with symmetric musculature of the arms, shoulders, chest, back, and lower extremities.  Cranial nerves II-XII were intact.  Strength was 5/5 in all muscle groups of the upper and lower extremities with the exception of left hip flexion of 5-/5 with popping of the left hip.  Straight left raise was positive bilaterally at 30 degrees on the right and 20 degrees on the left.  Sensation to monofilament was intact in the upper and lower extremities, but sensation to vibration was diminished in the right lower extremity.  Patellar deep tendon reflexes were 2+ bilaterally and Achilles deep tendon reflexes were 2+ on the left and 0 on the right.  The examiner referred to the previous MRI report which showed degenerative changes in the L4-5 intervertebral disc with annular tear and small central disc herniation.  Nerve conduction studies, including H reflex in the lower extremity, were normal.  However electromyography findings were consistent with mild chronic left L5 radiculopathy with no active denervation sign.  

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability are not met.  During the course the appeal, his complaints (primarily pain, weakness, and fatigue) appear to have remained essentially unchanged, and are clearly referenced in the examination reports.  However, objective medical evidence is the most persuasive indication of functional loss and largely reflects findings of essentially normal or near-normal range of motion.  Here, the Veteran's lumbar forward flexion (to 90 degrees in August 2009) does not qualify him for a higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  While the record shows that range of motion was further restricted to 60 degrees by pain, this still leaves the degree of limitation of flexion far short of what is required for a rating in excess of 20 percent.  Further the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  Thus, the Board finds that the criteria for an evaluation greater than 20 percent under DC 5237 are not met.  

There is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the lumbar spine disability would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limited motion of the thoracolumbar segment of the spine and that there is significant pain on motion.  Yet, the Board finds that the 20 percent disability rating adequately compensates him for his painful motion and functional loss.  Also given that his complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is already being adequately compensated for pain.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  In this case, the Veteran has some radiating pain and is currently service-connected for radiculopathy of the left lower extremity, which the RO has rated separately as 10 percent disabling under DC 8520, for disability involving the sciatic nerve.  38 C.F.R. § 4.124a.  

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain as well as his statement regarding a history of monthly incapacitation.  In addition VA treatment records do reflect that the Veteran experienced chronic back pain that involved regular visits to a physician.  However, while these records reflect the prescription of medication and other treatments, none of them reflect physician-prescribed bed rest.  Thus, it is not possible to establish that the Veteran actually had an incapacitating episode of intervertebral disc syndrome for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected back disability, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the service-connected back disability required hospitalization at any pertinent time during this appeal and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

While the Board is sympathetic to the difficulties the Veteran's service-connected low back disability may cause him in maintaining employment and a certain level of activity, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluation, or that application of the schedular criteria is otherwise rendered impractical.  The Board does not dispute the Veteran's contentions that his disability has caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current evaluation.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, his written statements, or his hearing testimony.  While he is competent to describe readily visible and identifiable symptoms, he is not competent to make medical determinations regarding the severity of his service-connected disability.  As discussed herein, the criteria for the next higher rating require, for interpretation and determination, medical expertise beyond that of a layperson.  It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability ratings based on the medical evidence currently of record, especially because none of the other codes of the rating schedule that might provide a basis for a higher rating apply. 

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected lumbar spine disability prevents him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

Thus, the current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, supra.  

A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

A disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is not warranted.



REMAND

The Veteran contends that his service-connected left ankle and right shoulder disabilities are more disabling than their current evaluations reflect.  

A review of the claims folder reveals that Veteran has not been afforded pertinent VA examinations of either service-connected disability since December 2007, almost 5 years ago.  Because there may have been significant changes in these service-connected disabilities since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in 2007.  The examiner should also be asked to render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2009. 

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected left ankle and right shoulder disabilities that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since August 2009. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Then, the AMC/RO should arrange an appropriate VA examination to determine the current degree of severity of the Veteran's left ankle and right shoulder disabilities.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

With respect to the left ankle, the examiner should:

a) conduct range of motion testing for the left ankle (expressed in degrees, with standard ranges provided for comparison purposes).  If the Veteran demonstrates limited ankle motion, the examiner should indicate whether it is best described as moderate or marked.  

He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) indicate whether there is ankylosis present, and if so, whether such is at plantar flexion less than 30 degrees; plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees; or in plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees with abduction, adduction, inversion or eversion deformity.

c) indicate whether the Veteran has ankylosis of the substragalar or tarsal joint (either in poor weight-bearing position, or in good weight-bearing position) or malunion of the os calcis or astralgus, and if so, whether it is best described as moderate or marked.  The examiner should indicate whether there is any evidence of astragalectomy.

d) address the impact of the Veteran's service-connected left ankle disability on his ability to work.  

A complete rationale for all opinions expressed must be provided.  

With respect to the right shoulder, the examiner should:

a) conduct range of motion testing of the right shoulder (expressed in degrees, with standard ranges provided for comparison purposes).  If the Veteran demonstrates limited shoulder motion, the examiner should indicate whether it is best characterized as: limited to (1) shoulder level; (2) midway between the side and shoulder level; or (3) 25 degrees from the side.  The examiner must state whether the Veteran is right hand or left hand dominant.  

He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) indicate whether, in view of the overall functional limitations imposed by the Veteran's right shoulder disability, is it comparable to ankylosis of the scapulohumeral articulation that is (i) favorable, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (ii) intermediate between favorable and unfavorable; or (iii) unfavorable abduction limited to 25 degrees from the side. 

c) indicate whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  The examiner should state whether there is recurrent dislocation at the scapulohumeral joint, and if so, whether there are (i) infrequent episodes, with guarding of movement only at the shoulder level, or (ii) frequent episodes, with guarding of all arm movements.  The examiner should also state whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder). 

d) indicate whether there is dislocation, malunion, or non-union (either with or without loose movement) of the clavicle or scapula.

e) address the impact of the Veteran's service-connected right shoulder on his ability to work.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate this increased rating claims remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the October 2009 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


